DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application is amended as follows: 
In the specification on page 2 (paragraph 5, lines 8 and 9) replace the equation Cs,j=&amp; alpha; 1j(&amp; alpha; 2jRW/B+&amp; alpha; 3j)(1-e-&amp; alpha; 4jt)+&amp; alpha; 5j+&amp; xi;&amp;sigma 
with the following:
            
                
                    
                        C
                    
                    
                        s
                        ,
                        j
                    
                
                =
                
                    
                        α
                    
                    
                        1
                        j
                    
                
                
                    
                        
                            
                                α
                            
                            
                                2
                                j
                            
                        
                        
                            
                                R
                            
                            
                                W
                                /
                                B
                            
                        
                        +
                        
                            
                                α
                            
                            
                                3
                                j
                            
                        
                    
                
                
                    
                        1
                        -
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        α
                                    
                                    
                                        4
                                        j
                                    
                                
                                t
                            
                        
                    
                
                +
                
                    
                        α
                    
                    
                        5
                        j
                    
                
                +
                ξ
                σ
            
        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-14 are allowed.  The following is a statement of reasons for allowance:  With regard to claim 1 the prior art do not appear to teach the claimed pipeline arrangement including the following:
n-shaped structure, wherein the pipe support comprises a first vertical pipe, a second vertical pipe, and a transverse , wherein the first vertical pipe is located in the liquid storage tank, wherein the second vertical pipe is located in the test chamber, wherein the transverse vertical pipe is a water inlet pipe, wherein the water inlet pipe is provided with a water inlet pump and a water inlet valve, wherein a water outlet pipe connected with the transverse , wherein the water outlet pipe is provided with a water outlet pump and a water outlet valve, and wherein spray water pipes are branches from an outlet side of the water inlet valve on the water inlet pipe.
The remaining claims depend directly or indirectly on claim 1 and are, therefore, allowable.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856